DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what the term “shaped” in line 2 has to do with the tank holding a quantity of water. A tank inherently holds a quantity of water and the shape of the tank does not determine the quantity of water to be held, only the size of the tank determines the quantity of water to be held.
Regarding claim 1, line 11 states that the pressurized water is produced by the tank. It is unclear how the tank produces the pressurized water. The pump produces the pressurized water while the tank merely holds the water before the pump pressurizes it. The examiner notes that the applicant must have made a mistake and the claim should read “the first end of the connector is in fluid communication with the pump and is coupled to the pump so as to receive pressurized water produced by the pump. The claims are being interpreted as though the applicant meant to say pump instead of tank.

The remainder of the claims are being rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kildow (6,070,909) in view of Ruttkay et al. (2021/0107038), Fritze (2017/0144174) and Kloepher et al. (2017/0225203)
Regarding claim 1, Kildow shows A device, comprising: a tank (22) sized and shaped to contain a quantity of water, a pump (24) in fluid communication with the tank, wherein the pump is configured to extract water from the tank and to pressurize the water extracted from the tank to a pressure; a connector (34) having a first end and a second end, wherein the first end of the connector is in fluid communication with the tank and is coupled to the pump so as to receive pressurized water produced by the pump (fig 2) and convey the pressurized water through the connector from the first end to the second end; and a  lance (26) coupled to the second end of the connector so as to receive the pressurized water from the second end of the connector and to expel the water, 
but fails to teach wherein the quantity of water is between 4 gallons and 12 gallons.
The examiner notes that Ruttkay et al teaches a pressure washer of similar design with a tank that is 15 Liters or larger. The examiner notes that 15 Liters is approximately 4 gallons. The examiner notes that the applicant has not provided any specific criticality as to the size of the tank. In fact the applicant admits that the tank can be a variety of different sizes in paragraph [0041]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the tank 4-12 gallons, in order to make the device easily movable but still carry enough water to wash a large surface.
The  above combination fails to disclose that the pump has an electrical current of between 8 A and 10 A and a power of between 960 W and 1200 W.
The examiner notes that the applicant has not provided any specific criticality as to the operating amps and watts of the pump. In fact the applicant admits that the pump can use a much wider range of amps and watts in paragraphs [0047] and [0048].
As to the claimed power usage, the examiner notes that at 120 volt which is what Kildow operates at, the claimed watts correspond to the claimed amps, so therefore if you have a motor that draws 8 amps at 120 volts, the it will use 969 watts.  
Additionally, it is known that the amps used by the motor has a direct influence on the output pressure of the motor. The more amps drawn, the higher the pressure and vice versa. The amps drawn by the motor is therefore a results effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have the motor draw between 8 and 10 amps in order to have the desired output pump pressure. 
Additionally, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have the motor draw between 8 and 10 amps since it has been held that discovering an optimum range of a results effective variable involves routine skill in the art. In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

The above combination also fails to teach to that the pump pressurizes the water to a pressure that is from 500 psi to 1500 psi.
The examiner notes that 500-1500psi is a common operating pressure for pressure washers. The examiner notes that the applicant has not provided any specific criticality as to the pressure of the water. In fact the applicant admits that the pressure can be a variety of different pressures [0054]. Fritze specifically states that the nozzle of his invention works at a pressure of 1000psi [0033].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the nozzle of Fritze and have the pump of  Kildow as modified above operate at 1000 psi in order to produce the desired flow rate for the nozzle as taught by Fritze [0033].
The examiner notes that the nozzle of Fritze is being considered a fog lance because it is configured to produce a fog and includes a fog piston (200)configured to cause rotational movement of water passing therethrough (fig 3).
The above combination still does not disclose wherein the fog nozzle includes a fog nozzle lid having an aperture having a size that is from 0.35 mm to 0.45 mm.
The examiner notes that Fritze does teach an orifice diameter of .062 inches or 1.57 mm. Fritze also teaches that at the .062 in diameter and 1000 psi the nozzle will spray at 3 gallons per minute. Fritze also teaches that  with a larger diameter of .125 inches and 1000 psi, the flow rate would then be .75 gallons per minute [0033]. This providing evidence that the orifice size is a results effective variable. It is also noted that the applicant has not provided any teaching of criticality ion the claimed orifice size.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the orifice size between .35mm and .45mm in order to have the desired flow rate at a given fluid pressure. 
Additionally, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the orifice size between .35mm and .45mm since it has been held that discovering an optimum range of a results effective variable involves routine skill in the art. In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
The above combinate fails to disclose a plurality of lances configured to be interchangeably coupled to the second end of the connector
However, Kloepher et al. teaches a pressure washer with a plurality of lances  (fig 1) configured to be interchangeably coupled to the second end of the connector (outlet of 26), each lance being for a different purpose.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include multiple lances in the above combination, and have them be interchangeably coupled to the second end of the connector as in Kloepher et al. in order to have a different lance for each purpose as taught by Kloepher et al. [0002].
Lastly, it is noted that the above combination is fully capable of  producing a fog nozzle flow rate that is less than 0.17 liters per minute, and wherein the fog nozzle is fully capable of  producing a fog output that travels at least 1 meter from the fog nozzle depending on the fluid flow, and fluid pressure and wind direction.  
Regarding claim 2,  wherein the tank is sufficiently sized such that the quantity of water is a sufficient quantity of water to allow for continuous use at the fog nozzle flow rate for a duration of at least three hours (this will happen if the pressure and flow rate are low enough).  
Regarding claim 3, wherein the fog nozzle is configured to produce a fog output having an average droplet size of about 20 microns.  The examiner notes that since all the claimed structure of the fog nozzle is taught but he above combination, then the above combination will be able to produce a fog output having an average droplet size of about 20 microns. 
Regarding claim 4,  further comprising a battery (Kildow 109).  
Regarding claim 5, further comprising a power cable configured to be coupled to an external power source (Kildow 18).
Regarding claim 6,  further comprising one or more wheels (Kildow  12, 14) configured to allow the device to be rolled.  
Regarding claim 9,  wherein the pump and the fog nozzle cooperate to produce the fog output without a supply of pressurized air (this is true in the above combination).
Regarding claim 10, wherein the plurality of lances includes a second lance that is a pressure washing lance (fig 1, Kloepher 52).
Regarding claim 11,  the pressure washing lance is fully capable of outputting water at a flow rate of about 5 liters per minute (this will depend on the pressure the pump is running at.
Regarding claim 12,  wherein the pressure washing lance is fully capable of outputting water at a working pressure of about 800 psi. (this will depend on the input pressure).
Regarding claim 13, the pressure washing lance includes a nozzle regulator (Kloepher, 44) that is operable by a user to adjust a spray pattern of water output by the pressure washing lance (Kloepher [0066]).  

Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kildow (6,070,909) as modified by Ruttkay et al. (2021/0107038), Fritze (2017/0144174) and Kloepher et al. (2017/0225203) above, further in view of DeLuna (2018/0335173)
Regarding claim 14, Kildow as modified above shows all aspects of the applicant’s invention as in claim 1, but fails to disclose  wherein the plurality of lances includes a second lance that is a misting lance. 
However  DeLuna teaches an adjustable lance (fig 1) that creates a mist  [0012].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make one of the lances the adjustable misting lance of DeLuna, in order to have an adjustable spray pattern from a stream to a conical spray to a mist as taught by DeLuna [0012].
Regarding claim 15,  wherein the misting lance has a misting nozzle (DeLuna), wherein the misting nozzle includes a misting nozzle lid (14) but fails to disclose that the  aperture has a size that is from 0.35 mm to 0.45 mm.
However as discussed above, the apertures size is a results effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the aperture size between .35mm and .45mm in order to have the desired flow rate at a given fluid pressure. 
Additionally, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the aperture size between .35mm and .45mm since it has been held that discovering an optimum range of a results effective variable involves routine skill in the art. In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
 Lastly, it is noted that the above combination is fully capable of  producing a misting nozzle flow rate that is less than 0.17 liters per minute, and wherein the misting nozzle is fully capable of  producing a fog output that travels at least 1 meter from the fog nozzle depending on the fluid flow, and fluid pressure and wind direction.  
Regarding claim  wherein the misting nozzle is fully capable of producing a misting nozzle flow rate that is about 450 milliliters per minute.  (this will be dependent on the pressure)
Regarding claim 17, the misting nozzle is fully capable of producing a mist output having an average droplet size that is in a range of from 20 to 40 microns (the nozzle of DeLuna is adjustable).

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kildow (6,070,909) as modified by Ruttkay et al. (2021/0107038), Fritze (2017/0144174) and Kloepher et al. (2017/0225203) above, further in view of Gardner at al. (2010/0187334)
Regarding claim 7, Kildow as modified above shows all aspects of the applicant’s invention as in claim 1, but fails to disclose  a container, wherein the container is configured to hold a cleaning product, wherein the container is positioned in fluid communication with the tank and the connector between the tank and the first end of the connector, and wherein the container is configured such that the cleaning product mixes with water passing from the tank to the connector.  
However  Gardner at al.  teaches a pressure washer cleaning product injector including a container (52), wherein the container is configured to hold a cleaning product, wherein the container is positioned in fluid communication with the pump and the connector (fig 1)  between the pump and the first end of the connector (fig 1), and wherein the container is configured such that the cleaning product mixes with water passing from the tank to the connector (fig 1).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the cleaning product injector Gardner et al. to the device of Kildow as modified above in order to add a cleaning produce to the spay as taught by Gardner et al.
Regarding claim 8,  the cleaning product is fully capable of being a disinfectant. It is noted that the cleaning product is not positively recited.

Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        10/18/22